UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-7475


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH BRUCE KROHN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:77-cr-00162-LO-1)


Submitted:   June 30, 2010                 Decided:   July 29, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Bruce Krohn, Appellant Pro Se. Mary Walters, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth      Bruce    Krohn       appeals     the   district      court’s

orders denying his petition for writ of error coram nobis and

denying    his   subsequent      motion   for     reconsideration.           We   have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                           See

United States v. Krohn, No. 1:77-cr-00162-LO-1 (E.D. Va. filed &

entered Apr. 7, 2008; filed June 9, 2008 & entered June 10,

2008).     We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented       in   the    materials

before    the    court   and   argument       would     not   aid    the   decisional

process.

                                                                             AFFIRMED




                                          2